Citation Nr: 0705120	
Decision Date: 02/22/07    Archive Date: 02/27/07

DOCKET NO.  05-19 422	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
post-traumatic stress disorder (PTSD) with dysthymia and 
anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

T. L. Konya, Counsel



INTRODUCTION

The veteran served on active duty from February 1968 to 
February 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2004 rating decision of the RO - which 
granted service connection for PTSD with dysthymia and 
anxiety, not otherwise specified, and assigned an initial 30 
percent rating retroactively effective from June 2, 2004.  
The veteran has appealed for a higher initial rating.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1998) (when a 
veteran appeals her initial rating, VA must consider whether 
she is entitled to a "staged" rating to compensate her for 
times since the effective date of her award when her 
disability may have been more severe than at others).

To support her claim, the veteran testified at a hearing in 
September 2005 at the Board's offices in Washington, DC.  The 
undersigned Veterans Law Judge (VLJ) presided.

Since the veteran's claim must be further developed, the 
Board is remanding her appeal to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
her if further action is required.




REMAND

The veteran had a VA examination in September 2004.  At the 
time, her mood was anxious and depressed.  Her thought 
process was intact and there was no evidence of 
hallucinations, delusions, or suicidal, homicidal or 
assaultive ideations.  She indicated that she had some sleep 
impairment and intrusive recollections of her military 
service.  She also noted that she had good friends which she 
enjoyed socializing with and was involved as a volunteer in a 
veterans group.  The diagnoses were PTSD, dysthymic disorder 
and anxiety disorder.  A Global Assessment of Functioning 
(GAF) score of 65 was assigned.  

On the basis of the results of that mental status evaluation, 
in the October 2004 decision at issue the RO granted service 
connection for PTSD with dysthymia and anxiety, not otherwise 
specified, and assigned an initial 30 percent rating 
retroactively effective from June 2, 2004, the date of 
receipt of the veteran's claim.

Additional medical and other evidence since has been 
submitted, however.  This additional evidence includes VA 
outpatient treatment records, a statement written on the 
veteran's behalf by Diane Evans who was an Army nurse with 
her in Vietnam, and the veteran's hearing testimony 
concerning the symptoms and effects of her PTSD that were not 
noted during her 2004 examination.

That September 2004 examination was more than two years ago, 
and the report of it does not provide the objective clinical 
findings necessary to properly evaluate the current severity 
of the veteran's psychiatric disability.  See 38 C.F.R. §§ 
4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2006).  To 
effectively evaluate her PTSD, more recent objective 
characterizations of this condition and its associated 
symptomatology are required.  Moreover, her June 2005 
statement, submitted several months after that September 2004 
examination, suggested her PTSD had gotten worse.  So she 
should be reexamined.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at Department health-care 
facilities if the evidence of record does not contain 
adequate evidence to decide a claim).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (Court determined the 
Board should have ordered contemporaneous examination of 
veteran because a 23-month old exam was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).

An additional examination is especially important in this 
particular case because, as mentioned, the veteran timely 
appealed the rating initially assigned for her PTSD, 
dysthymia, and anxiety, just after establishing her 
entitlement to service connection.  So VA must consider 
whether her rating should be "staged" to compensate her for 
times since the effective date of her award when her PTSD and 
associated symptoms may have been more severe than at others.  
See Fenderson, 12 Vet. App. at 125-26.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for another VA 
mental status examination to ascertain 
the current severity and manifestations 
of her service-connected PTSD 
(with dysthymia and anxiety) under the 
applicable rating criteria.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  Conduct all testing and 
evaluation needed to make this 
determination.  The claims file must be 
made available to the examiner for a 
review of the veteran's pertinent 
medical history.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he 
or she has reviewed the claims file.  
The examiner should review the results 
of any testing prior to completion of 
the report and should detail the 
veteran's complaints and clinical 
findings, clinically correlating her 
complaints and findings to each 
diagnosed disorder.  The examiner 
should, if possible, indicate what 
specific symptoms are attributable to 
the service-connected PTSD, as opposed 
to symptoms referable to any other 
condition (whether mental and/or 
physical).  If it is not possible or 
feasible to make this differentiation, 
please expressly indicate this and 
explain why this cannot be done.  Please 
also discuss the rationale of all 
opinions provided.

Assign an Axis V diagnosis (GAF score), 
consistent with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders, and explain 
what the assigned score means.  
If possible, the examiner should specify 
the individual periods of time for each 
GAF score, preferably annually, between 
June 2004 and the present, including an 
explanation of all significant 
variations.  This includes, if possible, 
sorting what measure of the GAF score is 
attributable to the PTSD versus other 
conditions (whether mental and/or 
physical).

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to her PTSD 
- including insofar as whether the 
condition renders her incapable of 
securing and maintaining substantially 
gainful employment.  Any indications 
that the veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.

2.  Then readjudicate the veteran's 
claim in light of the additional 
evidence obtained.  If it is not granted 
to her satisfaction, send her and her 
representative another supplemental 
statement of the case (SSOC) and give 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


